Case 2:20-cv-02833-JPM-cgc Document 30 Filed 06/02/21 Page 1 of 2                       PageID 122




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 GYNDRA L. GUY,                                    )
                                                   )
         Plaintiff,                                )
                                                   )           Civil Action. No. 2:20-cv-2833
 v.                                                )
                                                   )
 MINACT, INC.,                                     )
         Defendant.                                )


               ORDER ADOPTING REPORT AND RECOMMENDATION AND
                             ORDER OF DISMISSAL


       On March 30, 2021, this Court entered an Order Referring Defendant’s Motion to Compel,

which sought an “order compelling Plaintiff to provide her full and complete responses to

Defendant’s First Set of Interrogatories and Request for Production of Documents within fifteen

(15) days form the entry of the Order, together with attorney’s fees and expenses incurred by the

failure of Plaintiff to respond to discovery requests[.]” (ECF No. 27 (citing ECF No. 26 at PageID

100).) On May 4, 2021, the Magistrate Judge entered an Order to Show Cause. (ECF No. 28.)

On May 17, 2021, the Magistrate Judge entered a Report and Recommendation (“R&R”) regarding

Defendant’s motion, which indicated that Plaintiff still had not responded to the motion or the

order to show cause. (ECF No. 29 at PageID 119.) The Court hereby ADOPTS the R&R in its

entirety and agrees with the Magistrate Judge’s finding that “Plaintiff has ignored the Court’s order

and has failed to meaningfully participate in the case.” (Id. at PageID 120.) The Court further

agrees that “[d]ismissal is appropriate pursuant to the Court’s inherent power to control its docket.”

(Id.) Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), Plaintiff’s Complaint is
Case 2:20-cv-02833-JPM-cgc Document 30 Filed 06/02/21 Page 2 of 2    PageID 123




hereby DISMISSED WITH PREJUDICE. Defendant’s motion to compel is DENIED AS

MOOT.

      IT IS SO ORDERED this 2nd day of June, 2021.


                                      /s/ Jon P. McCalla
                                      UNITED STATES DISTRICT JUDGE




                                         2
